 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
TORRES, et ai., ) CASE NO.: 1:19 CV 1501
Plaintiffs,
v. JUDGE DONALD C. NUGENT
DINO PALMIERI SALONS, INC., ef al.,
Defendants. MEMORANDUM OPINION
) AND ORDER
)

This matter is before the Court on Defendants’ Motion For Judgment on the Pleadings
Against Chelsea Amata For Lack of Standing and Judicial Estoppel. (ECF #20). Plaintiffs
opposed the Motion, and Defendants filed a Reply in Support. (ECF #25, 30). After careful

consideration, the Court has determined that Defendant’s Motion to Dismiss should be

GRANTED in part.

 
 

FACTUAL AND PROCEDURAL OVERVIEW'

This putative class action suit claims that Dino Palmieri and Dino Palmieri Salons, Inc.
(collectively “Dino Palmieri”) failed to pay its stylists and certain other employees for mandatory
training classes, and took deductions from their pay, resulting in a failure to pay minimum wage
for all hours worked in violation of the Fair Labor Standards Act (“FLSA”) and Ohio law. The
suit also raises claims for breach of contract, fraud, and failure to promptly pay wages. The
Complaint does not indicate whether Ms. Amata is still employed with Dino Palmieri, or when
her employment ended.

This suit was filed on or about June 27, 2019 in the Cuyahoga County Court of Common
Pleas. The case was removed to this United States District Court on July 1, 2019. Prior to the
filing of this suit, Ms. Amata filed a petition for bankruptcy in the U.S. Bankruptcy Court,
Northern District of Ohio (Akron). Her petition was filed on October 17, 2018, along with sworn
declaration, and her debts were discharged on February 5, 2019. She did not disclose her claims
against Dino Palmieri in any of her bankruptcy filings.

Ms. Amata does not challenge Defendants’ representation that she did not disclose her
claims to the bankruptcy court, nor does she deny that her claims in this case are based, at least in

part, on events that took place before she filed for bankruptcy.

 

i

The facts as stated in this Memorandum and Order are taken from the Amended
Complaint and should not be construed as findings of this Court. In a motion to dismiss,
the Court is obligated, for the purposes of that motion, to accept as true the facts set forth
by the non-moving party, in this case, the Plaintiff. Other admissions by the Plaintiff,
made after the filing of the Amended Complaint may also be taken into account.

-2-

 
 

STANDARD OF REVIEW

A motion for judgment on the pleadings, brought pursuant to Fed. R. Civ. P. 12© is Ona
motion brought under Fed. R. Civ. P. 12(b)(6), this Court’s inquiry is limited to the content of the
complaint, although matters of public record, orders, items appearing in the record of the case, and
exhibits attached to the complaint may also be taken into account. See Chester County Intermediate
Unit v. Pennsylvania Blue Shield, 896 F.2d 808, 812 (3rd Cir. 1990). The Sixth Circuit has also held
that a reviewing court may consider “exhibits attached to the defendant’s motion to dismiss so long
as they are referred to in the Complaint and are central to the claims contained therein.” Bassett v.
Nat'l Collegiate Athletic Ass’n, 528 F.3d 426, 430 (6" Cir. 2008). In evaluating a motion for
dismissal under Rule 12(b)(6), the district court must “consider the pleadings and affidavits in a light
most favorable to the [non-moving party].” Jones v. City of Carlisle, Ky., 3 F.3d. 945, 947 (6th Cir.
1993) (quoting Welsh v. Gibbs, 631 F.2d 436, 439 (6th Cir. 1980)).

Though construing the complaint in favor of the non-moving party, a trial court will not
accept conclusions of law or unwarranted inferences cast in the form of factual allegations. See City
of Heath, Ohio v. Ashland Oil, Inc., 834 F.Supp. 971, 975 (S.D. Ohio 1993). “A plaintiff's
obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief? requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Bell Atl’
Corp. v. Twombly, 550 U.S. 544, 555 (2007)(quoting Papasan v. Allain, 478 U.S. 265, 286, 106 S.
Ct. 2932, 92 L. Ed. 2d 209 (1986)). “Factual allegations must be enough to raise a right to relief
above the speculative level.” Twombly at 555. In deciding a Rule 12(b)(6) motion, this Court must
determine not whether the complaining party will prevail in the matter but whether it is entitled to

offer evidence to support the claims made in its complaint. See Scheuer v. Rhodes, 416 U.S. 232,

-3-

 
 

236 (1974).

ANALYSIS

A claim becomes the property of the bankruptcy court estate if it could have been brought
prior to the filing of the bankruptcy petition. Tyler v. DH Capital Management, Inc., 736 F.3d 455,
463-63 (6" Cir. 2013); see also, see also, Kimberlin v. Dollar General Corp., 520 Fed. Appx. 312,
313-14 (6" Cir. 2013).. This is true “even if the debtor was unaware of the claim,” and “even if
further post-petition damages were incurred.” Jd. In other words, “the duty to disclose a potential
claim as an asset in bankruptcy arises when the wrongful conduct giving rise to the claim is suffered,
as opposed to when an actual complaint is filed.” Harrah v. DSW, Inc., 852 F.Supp.2d 900, 903

(N.D. Ohio 2012).
Ms. Amata does not dispute that she would have been aware that training hours were not paid,
and would have been aware of any deductions taken from her paycheck throughout her employment.
Ignorance of the legal implications of these facts does not excuse non-disclosure of claims in the
context of a bankruptcy petition. See, e.g., Id at 907. For this reason, Ms. Amata does not have
standing to raise any claim based on wrongful conduct occurring on or before the date her
bankruptcy petition, which was October 17, 2018. The proper party to raise such claims would be
the bankruptcy trustee, however, the trustee has made no request to appear in this action. Therefore,
Plaintiffs have no standing to pursue their request to amend the Complaint in order to add the trustee.
It is unclear from the Complaint and the briefing, how long Ms. Amata claims to have
worked at Dino Palmieri and whether she is claiming that there were post-petition periods of time

when she was not properly paid. If there is a factual basis for her to claim of improper payment for

-4.

 
 

 

time she worked for Defendants after the filing of her bankruptcy petition she maintains standing to

pursue only those later claims. Ifall of her claims are based on pay periods worked prior to the filing

of her bankruptcy petition, she shall immediately notify the Court and will be dismissed from this

action accordingly.

CONCLUSION

For the reasons set forth above Defendants’ Motion for Judgment on the Pleadings

Against Chelsea Amata (ECF #20) is GRANTED in part. Ms. Amata has no standing to pursue

any claims arising from conduct that occurred prior to October 17, 2018. IT IS SO ORDERED.

 

 
  

. A
Ala { A i”
f / ff i

[ Wyy |
i Maul L. [WAM nl
DONALD C. NUGENT
United States DistrictJudge

 
